Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 03/17/2022. Claims 1, 3, 7-9, 15 and 17-18 are amended. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A system for developing a lesson plan, the system comprising”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1]  A system for developing a lesson plan, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to:
A system is a machine,
which is a statutory subject matter
class. See 35 U.S.C. § 101
(“Whoever invents or discovers any
new and useful process, machine,
manufacture, or composition of
matter, or any new and useful
improvement thereof, may obtain a
patent therefor, subject to the
conditions and requirements of this
title.”).
The system comprising: a processor comprising a computer-readable medium is a generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.

Storing executable instructions in a
memory is insignificant extra-solution
activity. See 2019 Revised Guidance,
55 n.31; see also MPEP § 2106.05(g).
[L2]  display a practice test to a student
Displaying information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
[L3] receive inputs indicative of the student's answers to questions on the practice test
Receiving student answers is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could receive a student learner’s answers to questions via visual observation of the learner’s responses to questions. See 2019 Memorandum 52.
[L4]  automatically tabulate a mastery percentage for the student, wherein the mastery percentage is indicative of correct answers to the questions compared to a standard for the questions
Tabulating a mastery percentage is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could receive a student learner’s answers to questions via visual observation of the learner’s responses to questions. See 2019 Memorandum 52.
[L5]  wherein the mastery percentage is indicative of correct answers to the questions compared to a standard for the questions
Determining a mastery percentage of correct answers based on comparison to a standard for the questions is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could receive a student learner’s answers to questions via visual observation of the learner’s responses to questions. See 2019 Memorandum 52.
[L6] and  output a lesson plan for the student, wherein the lesson plan is organized based on the mastery percentage
Outputting a lesson plan is insignificant extra-solution activity (i.e., data transmission). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
Alternatively, outputting a lesson plan is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could verbally and/or visually provide a lesson plan. See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the processor comprising a computer-readable medium and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the originally filed Specification discloses various generic computer hardware and/or software components to accomplish the recited operations: ¶ 27:… the system 10 may be implemented on any particular machine, or machines, with sufficient processing power, memory resources, and throughput capability to handle the necessary workload placed upon the computer, or computers …; ¶ 33: :… The processor 12 executes instructions, codes, computer programs, scripts which it accesses from hard disk, floppy disk, optical disk (these various disk-based systems may all be considered secondary storage 14), ROM 16, RAM 18, or the network connectivity devices 22…. The lack of details about the processor comprising a computer-readable medium indicates that they are generic computer components, performing generic functions. The originally filed Specification indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The “storing executable instructions in a
memory”, “displaying a practice test” and “outputting a lesson plan” would alternatively represent insignificant extra solution activity (data gathering and transmission) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “outputting a lesson plan” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of identifying, monitoring, and reporting whether a change to the Brain Profile of an individual has occurred. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the processor comprising a computer-readable medium amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1, 2 and 5 are insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 2-4 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing data, displaying data, receiving data, tabulating data and outputting data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 8 is a system for improving vocabulary efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: perform steps comparable to those of representative claim 1. Accordingly, independent claim 1 is rejected similarly to independent claim 1.
	Independent claim 15 is a system for improving reading efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: perform steps comparable to those of method claim 1. Accordingly, independent claim 15 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 1-7, 9-14 and 16-20 include all the limitations of respective  independent claims 1, 8 and 15 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 8 and 15. Claims 1-7, 9-14 and 16-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 1-7, 9-14 and 16-20 integrates the judicial exception into a practical application. While dependent claims 1-7, 9-14 and 16-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 1-7, 9-14 and 16-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as obvious over Dodelson et al. (US 20090311657 A1) (Dodelson).
Re claims 1 and 7:
	[Claims 1 and 7]  Dodelson teaches or at least suggests a system for developing a lesson plan, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a practice test to a student, receive inputs indicative of the student's answers to questions on the practice test, and automatically tabulates a mastery score indicative of correct answers to the questions by each of the plurality of students, automatically tabulate a mastery score for the student, wherein the mastery score is indicative of correct answers to the questions compared to a standard for the questions, ([Claim 7]) wherein the processor: receives inputs indicative of a plurality of students answers to questions on the practice test, and automatically tabulates a mastery score indicative of correct answers to the questions compared to the standard for the questions by each of the plurality of students (at least ¶ 13: providing a first set of questions to the user, receiving a first set of answers related to the first set of questions from the user, analyzing the first set of answers to produce a first skill level associated with the user…; figure 6 and associated text: skill levels as percentage scores; ¶¶ 15-18:…a standards engine communicatively connected with the differentiation engine, wherein the standards engine comprises a standards database for storing a plurality of sets of content standards, an intermediate standards database for storing a plurality of sets of intermediate standards, and an alignment application to perform the functions of obtaining unmodified content, and applying a set of intermediate standards to align the unmodified content to a set of content standards from the plurality of sets of content standards…;  ¶¶ 35-41: The memory 136 of the standards engine 106 comprises at least one database 146 for storing a plurality of educational standards, such as state academic standards, local district academics standards, and the like. The memory 136 comprises another database 148 for storing a plurality of intermediate content standards that the system uses to align unmodified content to the plurality of educational standards…; ¶ 49:…At step 208, the system 100 assesses the skill level of the user(s) in one or more subject matters. To perform this step, the system 100 may, for example, deliver a set of questions to the user(s) in different subject matters, such as literacy, reading comprehension, vocabulary, and mathematics, and assess a skill level in each subject area based on a predetermined skill-level scale…; ¶¶ 70-72:… a method 300 for aligning learning content to educational standards and differentiating the content to customize the content for multiple users…providing differentiated learning content obtains content standards and stores the standards in one or more databases, such as the educational standards database 146, described in the embodiment of FIG. 1. The content standards may be any type of accepted content standards used to align unmodified content to one or more skill levels…), and output a lesson plan for the student, wherein the lesson plan is organized based on the mastery percentage (at least figure 6 and associated text: skill levels as percentage scores; ¶ 51: Once the system 100 has assessed the skill level(s) of the users, the system 100 may create customized lesson plans for each user based upon each user's skill level(s); ¶ 56: assessment questions and activities that relates in subject, context, and skill level to each version of the aligned content; ¶ 59: system 100 then…prepares lesson plans to be automatically delivered to the users at predetermined times; ¶ 96: the system 100 re-assessing the literacy skill level of the user as he or she begins to answer each question 508 by comparing the answer 510 selected by the user to a standard correct answer; ¶ 99: analyze the answer 516 against a standard correct answer and against the fourth grade level standard in general; ¶ 110: A number 812 of questions answered by each user 808, where the questions relate to the identified standard concept 804, is provided and a related average score 814 also is provided in the progress report 800). The claimed comparison to a standard is clearly established (at least ¶¶ 96, 99, 110) since Dodelson’s assessment of skill level requires comparing user selected answer to standard correct answer. The average monthly scores shown in Figure 6 expressed as percentages for a certain number of activities at least suggests the claimed mastery percentage since assessment questions and activities relate in subject, context, and skill level to each version of the aligned content (¶ 56).Nonetheless, representing a mastery score/test score as a percentage simply requires dividing the test score by its associated total number of points, then multiplying by 100. Applying this ubiquitous practice to the teachings of Dodelson would have been prima facie obvious before the effective filing date of the invention because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 2:
	[Claim 2]  Dodelson does not appear to explicitly teach wherein: the questions on the practice test are based on a plurality of standards tested on a state assessment, and wherein the lesson plan is organized based on the mastery percentage of each of the plurality of standards (at least ¶ 8: grade skill level in accordance with state educational standards; ¶ 45: assessing skill levels of job candidates and providing differentiated job training lessons aligned to applicable industry standards, where each lesson is customized to the learning levels of each job candidate of the system; ¶ 85: …The evaluator may include lesson plan content aligned to educational standards).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dodelson, as applied to claim 2, in view of Barnhart (US 20150147740 A1).
Re claims 3-6:
	[Claims 3-5]  Dodelson appears to be silent on but Barnhart, which relates to determining sequences for educational units (abstract), teaches or at least suggests wherein: the plurality of standards include a plurality of readiness standards and a plurality of supporting standards, and 2Atty. Docket No. 85391-343947Patent the lesson plan is organized to separate the plurality of readiness standards and the plurality of supporting standards (At least abstract: available units that are considered for potential selection can include those matched to a learner's skill (e.g., such that all pre-requisite units (readiness standards) have been mastered but the unit itself has not been mastered); ¶ 29: Curriculum definer 125 can identify a list of topics to be covered and (in some instances) a prioritization of one or more topics (e.g., a weight, ranking or optional/required identification). Curriculum definer 125 can further identify relationships between topics, such as a specification that Topic A must be mastered before Topic B is to be presented), ([claim 4) wherein: the mastery percentage is indicative of a percentage of questions answered correctly for each of the plurality of standards, and the lesson plan is organized so that standards of the plurality of standards having a lower mastery percentage are given priority in the lesson plan, ([claim 5) wherein, if a readiness standard has the same mastery percentage as a supporting standard, the lesson plan is organized so that the readiness standard is given priority in the lesson plan (at least ¶ 30: educational content-selection engine 150 can identify a sequence of educational topics to be presented. The sequence can be identified to conform to requirements about relative weighting of topics and pre-requisites of topics but to otherwise introduce an allowable degree of variability to the sequence to promote learner engagement; ¶ 37: Each of one or more topics can be associated with one or more pre-requisites, identifying a topic that is to be mastered (e.g., according to a global mastery criterion or one tied to the specific topic) before the topic at issue is to be presented. In some instances, each of one or more topics (or groups of topics) is associated with an overall weight (which can include a ranking) For example, for a set of sequential fractions topics (varying in difficulty level), an instructor can assign an overall weight of 1.0 to the first two topics (indicating that it is essential that a learner master these topics), 0.75 to the third, 0.5 to the fourth and 0.1 to the fifth. While in some instances an overall weight is global… - materials outside of the pre-requisites (readiness standards) are considered supporting standards of the each of the one or more topics; ¶ 41: mastery assessor 235 can generate a score for an assessment based on a number or percentage of questions answered correctly…. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the techniques of Barnhart for determining sequences for educational units within the teachings of Dodelson to predictably yield enhanced method for providing differentiated content based on skill level that would ensure generated sequences of lessons conform to skill level appropriateness.
	[Claim 6]  Dodelson appears to be silent on but Barnhart teaches or at least suggests wherein, if a first of the plurality of standards has the same mastery percentage as a second of the plurality of standards, the one of the first standard and the second standard that is more frequently tested on the state assessment is given priority in the lesson plan (at least ¶ 30: The sequence can be identified to conform to requirements about relative weighting of topics and pre-requisites of topics but to otherwise introduce an allowable degree of variability to the sequence to promote learner engagement; ¶ 38: an overall weight can reflect an importance of ultimately mastering a topic during a curriculum…; ¶ 41: assigned weights and/or available topics can depend on a particular user's performance on assessment and/or mastery of topics; ¶ 40: a weight is assigned to the topic for the user based on the topic's importance for both courses; ¶ 62:…In some instances, the target proportion depends on a preference identified by the learner; ¶ 72:…The weight can be defined, e.g., based on a learner preference of preference or specification provided by a curriculum provider; ¶ 73:…content object can be selected based on topic-associations of content objects, topic weights, previous content-object presentations (e.g., to bias for or against presentation of a same content object), inputs provided by a curriculum definer (e.g., identifying specific content objects presentable) or learner (e.g., identifying a preferred type of content object), a skill level associated with a content object and/or learner, and/or a pseudo-random selection…; ¶ 77:…the topic assessed for proportions can include a target with a highest target proportion). Based on the fact that Barnhart discloses numerous options for defining weight to select/present content, it would have been an obvious matter of choice to one of ordinary skill in the art equipped with the knowledge of content more frequently tested on the state assessment before the effective filing date of the invention, to have modified the teachings of Dodelson in view of Barnhart by assigning more weight to a content item more frequently tested on the state assessment in order to increase the users’ chances of success with the state assessment.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200027366 A1) in view of Kerfoot (US 20100035225 A1).
Re claims 8 and 12:
	[Claims 8 and 12]  Kim teaches or at least suggests a system for improving vocabulary efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a plurality of learning text to a student a first time, wherein each of the plurality of learning text includes a vocabulary question, 30Attorney Docket: 85391-343947receive inputs indicative of vocabulary questions answered correctly by the student the first time, display plurality of re-learning text to the student a second time, receive inputs indicative of vocabulary questions answered correctly by the student the second time, remove the learning text having the vocabulary questions that have been answered correctly to create remaining flash cards, and display the remaining flash cards to the student, wherein the vocabulary questions are displayed in a plurality of languages (¶ 3: people studying English purchase and study vocabulary books containing tens of thousands of words to memorize English words; ¶ 7: a first learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents included in the learning contents group and then waiting for a user response for a preset time after the learning processing of the learning performing unit; a first response processing unit selectively including the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the first learning state checking unit; and a second learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents included in the re-learning contents group and then waiting for a user response for a preset time after the processing of the first learning state checking unit; ¶ 24: a plurality of learning contents in which one learning text is matched with one learning correspondence text. For example, when the meaning of the English word `vulnerable` is , `vulnerable` is a learning text and is a learning correspondence text corresponding to the learning text; ¶¶ 38-53:…When the user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the second learning state checking unit 132, the first response processing unit 141 described above selectively re-includes the corresponding learning contents in the re-learning contents group. In other words, the first response processing unit 141 removes the learning contents to which a user gives the correct answer from the re-learning contents group during the processing of the second learning state checking unit 132, and again includes the learning contents to which a user gives the incorrect answer in the re-learning contents group to allow the test ( question presentation) to be carried out once more….; ¶ 59: FIGS. 5A to 5D, a user needs to get the correct English words corresponding to each Korean words; Figs 3A to 2D and 8 ). The learning text presented in FIGS. 4A-4D are considered similar to the claimed flash cards or an obvious variation of the claimed flash cards.
	Kim appears to be silent on but Kerfoot which relates to learning methodologies and styles to facilitate long-term learning (¶ 2), teaches or at least suggests instructions to: determine mastery of a vocabulary word based on a first correct vocabulary question answer, confirm mastery of the vocabulary word based on a second correct vocabulary question answer, remove the vocabulary flash cards having the vocabulary questions that have been answered correctly both the first time and the second time, ([claim 9]) , wherein the processor continues to display the remaining flash cards to the student until each of the vocabulary questions is answered correctly twice in a row (at least ¶ 12: A pre-defined level of proficiency can include, for example, successfully answering 80% of all test items correct twice in a row. At that point, the concept can be retired, and a new concept may be tested; ¶ 63: Once proficiency is obtained and certified (defined as answering all 40 test items correctly twice in a row); ¶ 76: number of required consecutive correct answers 1434 also establishes the criteria for proficiency (that is, the criteria for retirement of a test item) as the learner masters the content area). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the pre-defined level of proficiency of Kerfoot within the teachings of Kim so as to predictably yield apparatus and methods for providing learning contents with desired proficiency criteria to improve a learner`s ability to learn and retain a conceptual item of information.
Re claims 10-11:
	[Claims 10-11]  As shown above, Kim teaches or at least suggests a plurality of languages (¶¶ 3, 24, 59: English, Korean). Kim appears to be silent on an audio device, wherein the processor audibly transmits the vocabulary question through the audio device, wherein the vocabulary questions are audibly transmitted in a plurality of languages. In the Non-Final Rejection dated 03/17/2022, the Examiner took OFFICIAL NOTICE that that the concept and advantages of using an audio device to prompt users were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed fact taken in the rejection dated 03/17/2022 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Kim as claimed so as to predictably provide an alternative method of prompting a user.
	It is worth noting that Kerfoot teaches or at least suggests the now admitted prior art of using an audio device to prompt users (at least ¶¶ 45, 55, 61: the learner may be required to answer test items by identifying an element in a picture, identifying an element in a video, or identifying an element in an audio recording…).
Re claim 13:
	[Claim 13]  Kim appears to be silent on wherein the vocabulary question on each vocabulary flash card is changed each time that the flash card is displayed. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to display a different question each time because Applicant has not disclosed that the question being different provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kim’s learning text, and applicant's invention, to perform equally well because both assess vocabulary skills of users.
	Therefore, it would have been prima facie obvious to have modified Kim as  claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kim.
Re claim 14:
	[Claim 14]  Kim appears to be silent on wherein: each flash card includes an illustration associated with the vocabulary question, and the illustration associated with the vocabulary question is changed each time that the flash card is displayed. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to display a different question each time because Applicant has not disclosed that the question being different provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kim’s learning text, and applicant's invention, to perform equally well because both assess vocabulary skills of users.
	Therefore, it would have been prima facie obvious to have modified Kim as  claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kim.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodelson in view of Clarke et al. (US 20190043380 A1) (Clarke) and Kerfoot.
Re claims 15 and 20:
	[Claims 15 and 20]  Dodelson teaches or at least suggests a system for improving reading efficiency, the system comprising: a processor comprising a computer-readable medium storing instructions configured to cause the processor, upon execution of the instructions to: display a practice test to a student, receive inputs indicative of the students answers to questions on the practice test, assign a reading level to the student (at least ¶ 11: LEXILE Framework for Reading (MetaMetrics, Inc.) includes a method for analyzing reading material…match a student's LEXILE score to appropriate reading material with the same LEXILE score; ¶¶ 15-18;  ¶ 49:…At step 208, the system 100 assesses the skill level of the user(s) in one or more subject matters. To perform this step, the system 100 may, for example, deliver a set of questions to the user(s) in different subject matters, such as literacy, reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale…), and provide one of a plurality of a reading titles, ([claim 20]) wherein the reading titles are displayed in a plurality of languages (at least ¶ 49: deliver a set of questions to the user(s) in …reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale… the system 100 may use the LEXILE Framework to assess a reading level associated with a number of users. The system 100 would then assign a LEXILE reading score to each user…the system 100 also assesses the fluency of each user in a specific language; ¶ 56: using a specific spoken language; ¶ 58: deliver a lesson to a group of users using each user's preferred spoken language).
	Dodelson appears to be silent on but Clarke, which relates to a gamification platform that incorporates client teaching curricula into an interactive gamification program (¶ 2), teaches or at least suggests unlocking one of a plurality of a reading titles based on the reading level of the student; and unlock another of the plurality of reading titles (at least ¶ 4: a plurality of learning modules that include subsets of training material from the client training material; a user interface of accessing the plurality of learning modules; a testing module configured to assess a user's proficiency of each subset of training material among the client training material; a storyline comprised of story chapters that a user progressively unlocks based on the user progressively showing proficiency of each subset of training material provided by the client). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resources unlocking feature of Clarke within the teachings of Dodelson so as to ensure training materials are delivered to students based on proficiency of requisite learning resources in order to aide the user in improving proficiency of at least one of a plurality of learning modules.
	Dodelson in view of Clarke appears to be silent on but Kerfoot teaches or at least suggests instructions to: provide a review to the student; and unlock another test item based on the student achieving eighty percent or better on the review (at least abstract: ¶ 8: The delivery includes a structured repetition over spaced intervals of time, that is, "spaced education."; ¶ 12: A pre-defined level of proficiency can include, for example, successfully answering 80% of all test items correct twice in a row. At that point, the concept can be retired, and a new concept may be tested). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the pre-defined level of proficiency of Kerfoot within the teachings of Dodelson in view of Clarke so as to predictably yield enhanced method for providing differentiated content based on skill level that would provide learning contents with desired proficiency criteria to improve a learner`s ability to learn and retain a conceptual item of information.
Re claim 16:
	[Claim 16]  Dodelson in view of Clarke and Kerfoot teaches or at least suggests wherein: each of the plurality of reading titles is classified in one of a plurality of reading levels, and the processor unlocks a reading title that corresponds to one of the plurality of reading levels (at least: Dodelson: ¶ 7: various governing bodies, such as state and local school boards, establish educational requirements or recommendations. The educational requirements or recommendations are typically embodied in formal guidelines or standards…Educators are encouraged, or required, to incorporate the educational standards in their educational plans; ¶¶ 8, 95, 101: grade skill level; ¶ 49: deliver a set of questions to the user(s) in …reading comprehension, vocabulary…and assess a skill level in each subject area based on a predetermined skill-level scale…; Clarke: ¶ 4: a plurality of learning modules that include subsets of training material from the client training material; a user interface of accessing the plurality of learning modules; a testing module configured to assess a user's proficiency of each subset of training material among the client training material; a storyline comprised of story chapters that a user progressively unlocks based on the user progressively showing proficiency of each subset of training material provided by the client; ¶ 79: Mastery levels). The grade skill levels of Dodelson and mastery levels of Clarke at least suggests each of the plurality of reading titles is classified in one of a plurality of reading levels particularly in view of the fact that educators are encouraged, or required, to incorporate the educational standards in their educational plans (Dodelson: ¶ 7). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodelson in view of Clarke wherein: each of the plurality of reading titles is classified in one of a plurality of reading levels, and the processor unlocks a reading title that corresponds to one of the plurality of reading levels, because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 17:
	[Claim 17]  Dodelson in view of Clarke and Kerfoot appears to be silent on wherein: each of the plurality of reading titles is classified one of a plurality of subjects, and 32Attorney Docket: 85391-343947 each of the plurality of subjects includes four reading titles, wherein each of the four reading titles classified within one of four reading levels. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, to provide each of the plurality of subjects with a specific number of reading titles because Applicant has not disclosed that providing each of the plurality of subjects with a specific number of reading titles provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Dodelson in view of Clarke grade skill levels, and applicant's invention, to perform equally well because both assess reading skill levels of students.
	Therefore, it would have been prima facie obvious to have modified Dodelson in view of Clarke wherein: each of the plurality of reading titles is classified one of a plurality of subjects, and  each of the plurality of subjects includes four reading titles, wherein each of the four reading titles classified within one of four reading levels, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Dodelson in view of Clarke.
Re claims 18-19:
	[Claims 18-19]  Dodelson in view of Clarke and Kerfoot teaches or at least suggests wherein, if the student completes the one of the plurality of reading titles, the processor unlocks a new reading title, wherein the new reading title is based on another reading level (at least Dodelson: ¶¶ 8, 95, 101: grade skill level; Clarke: ¶ 4; ¶ 79: Mastery levels).
Response to Arguments
Claim Objections
	The previous claim objections are withdrawn in view of Applicant’s amendment and remarks.
 Claim Rejections - 35 U.S.C § 112(b)
	The previous rejection of claim 17 under 35 U.S.C § 112(b) is withdrawn in view of Applicant's amendment.
	Upon further consideration, claim 7 is rejected under 35 U.S.C § 112(b) as shown above and not repeated herein.
Claim Rejections - 35 U.S.C. § 102 - 35 U.S.C. § 103
	The prior art rejections of claims 2-6 were inadvertently left out in the Non-Final rejection dated 03/17/2022. The rejections are additionally updated to address Applicant’s amendment and remarks. As a result, this Office action is made Non-Final.
	Applicant’s remarks are moot in view of new ground(s) of rejection presented above.
Claim Rejections - 35 U.S.C. § 101
	Applicant essentially argues that “[T]he instantly claimed "computer processors" are integral to the claim because the methods and systems disclosed herein cannot be performed without the "computer processors."” and that “[T]here can be no dispute that the claimed "processors" are "integral to the claim" because none of the claimed systems or methods could be assembled/performed without the expressly
required "processors."” are misplaced. Independent claims 1, 8 and 15 are distinguished from those claims that reviewing courts have found to be patent eligible by virtue of reciting technological improvement to a computer system because independent claims 1, 8 and 15 recite generic elements such as “a processor comprising a computer-readable medium storing instructions…” to implement the abstract idea without any improvement to the computer system itself. Stated differently, the judicial exception is not integrated into a practical application because the “processor comprising a computer-readable medium storing instructions…” represents  generic elements and the “storing”, “displaying” and “outputting” represent insignificant extra solution activity. Independent claims 1, 8 and 15 do not purport to improve the elements themselves, but merely use the generic computing elements as a tool to perform the abstract idea of, for example (claim 1), providing a lesson plan for the student. Considering the elements of independent claims 1, 8 and 15  individually and as an ordered combination, independent claims 1, 8 and 15  do no more than simply instruct the practitioner to implement the abstract idea on a generic computer or processer. Applicant is respectfully reminded that “[S]imply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”). See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333–34 (Fed. Cir. 2012). The claims (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine; (3) do not affect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP § 2106.05(a)–(c), (g), (h).
	In light of the foregoing, the Examiner maintains that each of Applicant’s claims
1-20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715